Citation Nr: 0829331	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death on the basis of exposure to radiation.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
the cause of the veteran's death, on the alternative basis it 
was due to exposure to Agent Orange.

3.  Entitlement to service connection for the cause of the 
veteran's death on the alternative basis of exposure to Agent 
Orange.



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1974.  He died in October 1992.  The appellant is 
his surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a February 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

An earlier May 1994 RO rating decision, which had initially 
considered and denied the appellant's claim for service 
connection for the cause of the veteran's death, including as 
due to herbicide (Agent Orange) exposure, had become final 
and binding on her based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  In that prior decision, the RO had 
denied her claim primarily because the veteran's death from 
gastro-esophageal adenocarcinoma was not one of the 
recognized disabilities presumptively associated with 
herbicide exposure, and since his service medical records 
(SMRs) also were unremarkable for any relevant complaint, 
treatment, or diagnosis of the ultimately terminal gastro-
esophageal cancer.  Further, there was also no evidence of 
treatment for this fatal condition within a year of his 
separation from service.  Lastly, there was no medical 
evidence showing a correlation between the terminal gastro-
esophageal adenocarcinoma and his military service.  Because 
of the finality of that prior RO decision, new and material 
evidence is required to reopen the appellant's cause-of-death 
claim to the extent it is predicated on the veteran's 
exposure to herbicides.  The Board must make this threshold 
preliminary determination, before proceeding further on this 
component of the claim, because this affects the Board's 
jurisdiction to consider the underlying claim on the merits 
(on a de novo basis).  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

Conversely, the claim of entitlement to service connection 
for the cause of the veteran's death, on the alternative 
notion it was due to radiation exposure, is an original 
claim, not subject to the finality of the May 1994 rating 
decision.  Concerning this, when liberalizing legislation 
creates a new basis of entitlement to VA benefits, a claim 
under such legislation is a claim separate and distinct from 
the claim previously denied prior to such legislation.  
Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  And 
specifically with respect to claims of entitlement to service 
connection for disabilities or death involving exposure to 
radiation during service, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, 98 Stat. 2725 (1984), provides for de novo review 
of all evidence in a veteran's claims file pertaining to a 
claim for service connection for disability/death on the 
basis of exposure to ionizing radiation.  Sawyer v. 
Derwinski, 1 Vet. App. 130, 134 (1991).  Here, the prior May 
1994 rating decision did not consider whether the cause of 
death may be due to radiation exposure coincident with the 
veteran's military service, as the appellant did not first 
allege this alternative basis of entitlement until well after 
that decision - in claims filed in December 1995 and more 
recently in February 2005.  Therefore, rather than first 
determining whether the evidence she has submitted is new and 
material concerning this component of her claim, the Board 
will instead proceed immediately to the de novo adjudication 
of the claim on this alternative basis that the veteran's 
death was attributable to radiation exposure.  Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly-diagnosed 
psychiatric disorder (e.g., post-traumatic stress disorder 
(PTSD)), even if medically related to a previously diagnosed 
disorder (such as depressive neurosis), is not the same for 
jurisdictional purposes when it has not been previously 
considered.  Consequently, the PTSD claim must be considered 
on the full merits, de novo, because there is no new and 
material evidence requirement to reopen this claim since 
there is no prior, final adjudication of this claim).

However, to the extent the appellant's claim is predicated on 
the notion that the veteran's death was due to radiation 
exposure, the Board finds it necessary to remand this 
component of the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied service 
connection for the veteran's cause of death from gastro-
esophageal adenocarcinoma, as claimed due to herbicide 
exposure, because it was not one of the recognized 
disabilities associated with herbicide exposure.  Moreover, 
his SMRs were unremarkable for complaint, treatment, or 
diagnosis of gastro-esophageal adenocarcinoma, and as well, 
there was no evidence of treatment for the condition within a 
year of his separation from service.  Nor was there medical 
evidence showing a correlation between the terminal gastro-
esophageal adenocarcinoma and his military service.

2.  Some of the additional evidence received since that May 
1994 rating decision is not cumulative of evidence already of 
record, is relevant, and raises a reasonable possibility of 
substantiating this claim.  

3.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  
However, although he died from gastro-esophageal 
adenocarcinoma, this disorder is not on the list of diseases 
presumptively associated with herbicide exposure.

4.  Indeed, to the contrary, the Secretary of VA has 
specifically determined that gastrointestinal tumors, such as 
the gastro-esophageal adenocarcinoma that killed the veteran, 
are unrelated to herbicide exposure.  The Secretary has made 
this determination on the basis of a large body of scientific 
and medical evidence.  Thus, the most competent and 
persuasive medical evidence of record is heavily against the 
appellant's claim for service connection for the cause of the 
veteran's death, to the extent her claim is predicated on the 
notion the veteran's death from gastro-esophageal 
adenocarcinoma is attributable to herbicide exposure 
coincident with his military service.  Aside from the 
alternative claim for radiation exposure remanded below for 
further development and consideration, there is no competent 
or credible evidence linking the veteran's fatal gastro-
esophageal adenocarcinoma to his period of active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's prior May 1994 decision to reopen the claim for service 
connection for the cause of the veteran's death, on the 
premise it is due to exposure to Agent Orange.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).  

2.  But the terminal gastro-esophageal adenocarcinoma was not 
incurred in or aggravated by the veteran's military service 
and may not be presumed to have been incurred in service from 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the appellant in 
June and December 2005.  Those letters informed her of the 
evidence required to substantiate her claim, and of her and 
VA's respective responsibilities in obtaining supporting 
evidence.  Importantly, those letters were sent prior to the 
initial RO adjudication of the claim in the February 2006 
rating decision at issue.  Note also that a more recent June 
2006 letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the claim in the September 2006 SOC, and 
subsequently in the March, April, and May 2007 SSOCs - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in that notice has 
been rectified.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

The RO's June 2005 VCAA notice letter also complied with the 
Court's requirements for a petition to reopen a claim under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
held that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); 
(2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim that complies with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  In addition, VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).  That June 2005 letter described what 
evidence would be necessary to substantiate those elements 
required to establish service connection for cause of the 
veteran's death that were found insufficient in the previous 
denial on the merits of the claim.  38 C.F.R. § 3.156(a).  

Another recent Court decision, Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), held that for Dependency and 
Indemnity Compensation (DIC) benefits - including cause-of-
death claims, VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service connected.  

Here, the Board acknowledges the appellant has not received a 
VCAA notice letter meeting these standards enunciated in 
Hupp, but this is nonprejudicial, i.e., harmless error 
because the Board is reopening her claim regardless.  
38 C.F.R. § 20.1102.  Also, (1) based on the communications 
sent to her over the course of this appeal, she clearly has 
actual knowledge of the evidence she is required to submit; 
and (2) based on her contentions and the communications 
provided to her by VA over the course of this appeal, she 
reasonably understands from the notices provided what was 
needed.

Specifically, the appellant, through submission of her 
private medical letters, Agent Orange literature, death 
certificate, marriage certificate, and personal statements, 
clearly showed actual knowledge of the evidence required to 
substantiate her claim.  In addition, all VCAA notices 
provided by VA were clear and pertinent to her contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  So, overall, she was afforded a 
meaningful opportunity to participate in the adjudication of 
her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  And significantly, 
there is no allegation or evidence that the content error 
affected the essential fairness of the adjudication of the 
claim.  Therefore, the presumption of prejudice due to a 
content error for her cause of death claim has been rebutted.  



As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), post-service Little Rock US Air Force base hospital 
treatment records, and identified private treatment records.  
And as mentioned, the appellant has submitted private medical 
letters, Agent Orange literature, death certificate, and 
marriage certificate.  The Board acknowledges VA has not 
obtained a medical opinion with respect to the appellant's 
cause-of-death claim.  But in DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held 
that 38 U.S.C. § 5103A(a) does not always require the 
Secretary of VA to assist a claimant in obtaining a medical 
opinion or examination for a DIC claim, but it does require 
VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the DIC claim.  The Federal Circuit 
Court added that there was no duty to provide a VA opinion in 
a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision 
is explicitly limited to claims for disability compensation 
(service connection), which is defined as a monthly payment 
made by VA to a veteran, and therefore does not pertain to a 
DIC claim.  Id.  But see Wood v. Peake, No. 07-7174 (Fed. 
Cir. Mar. 28, 2008) (holding that in the context of a DIC 
claim, VA must also consider that 38 U.S.C. § 5103A(a) 
only excuses VA from making reasonable efforts to provide an 
examination when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).  

The Board concludes an opinion is not needed in this case 
because there is no indication that the cause of death may be 
related to in-service exposure to herbicides.  While the 
veteran is presumed to have been exposed to herbicides, 
as discussed below, the Secretary of VA has determined that a 
positive association does not exist between herbicide 
exposure and gastrointestinal tumors, such as the veteran's 
fatal gastro-esophageal adenocarcinoma.  See 72 Fed. Reg. 
32395, 32404-32405 (June 12, 2007).  The Board realizes there 
are two private medical opinions from Dr. A.B. stating there 
is a possibility that Agent Orange exposure could be related 
to the veteran's terminal gastro-esophageal adenocarcinoma.  


However, as the private medical evidence fails to cite to any 
specific medical treatises or studies regarding gastro-
esophageal adenocarcinoma and exposure to herbicides, the 
record lacks any degree of specificity warranting additional 
medical comment.  Concerning this, there are a line of 
precedent cases discussing the lesser probative value of 
opinions that are equivocal, which essentially state that it 
is possible the condition at issue is attributable to the 
veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an insufficient 
basis for an award of service connection because this is for 
all intents and purposes just like saying the condition in 
question just as well "may or may not" be related to service.  
Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. 
West, 13 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

Under these circumstances, and considering the absence of any 
abnormal findings or complaints during service and the 
absence of any suggestion of a pertinent disability until 
approximately 15 years following service, any opinion 
relating the terminal gastro-esophageal adenocarcinoma to 
service, at least on the basis of herbicide exposure, is 
outweighed by the unfavorable evidence to the contrary.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Aside 
from the claim for radiation exposure remanded below, there 
is no competent or credible evidence otherwise linking the 
veteran's fatal gastro-esophageal adenocarcinoma to his 
military service.  Thus, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

II.  The Petition to Reopen the Claim for Service Connection 
for the Cause of the Veteran's Death, including as due to 
Exposure to Agent Orange

As already mentioned, an earlier May 1994 rating decision 
initially considered and denied the appellant's claim for 
service connection for the cause of the veteran's death, 
including on the basis it was due to herbicide exposure.  And 
that decision, in the absence of an appeal, is final and 
binding on the appellant based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  She 
thus is required to submit new and material evidence to 
reopen the claim - to the extent her cause-of-death claim is 
predicated on herbicide exposure, to in turn warrant further 
consideration of the claim on the underlying merits (on a de 
novo basis).  And as also already alluded to, the Board must 
make this threshold preliminary determination, before 
proceeding further, because this affects the Board's 
jurisdiction to consider the underlying claim on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

The appellant filed a petition to reopen her claim in August 
2005.  Therefore, amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the February 2006 rating decision on appeal, the RO denied 
the appellant's petition to reopen the claim for service 
connection for cause of death, including on the basis of 
exposure to Agent Orange, finding that new and material 
evidence had not been submitted, and thus did not proceed to 
adjudicate the issue of service connection on the merits.  
The RO continued to deny the petition to reopen in the 
subsequent September 2006 SOC and the March, April, and May 
2007 SSOCs.  Regardless, though, the Board must make its own 
threshold preliminary determination of whether to reopen 
based on the receipt of new and material evidence, because it 
affects the Board's jurisdiction to adjudicate the underlying 
claim on the merits on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs here a two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).



VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

In that prior May 1994 decision, the RO denied the claim 
primarily because the veteran's cause of death from gastro-
esophageal adenocarcinoma was not one of the recognized 
disabilities associated with herbicide exposure, and 
moreover, his SMRs were unremarkable for complaint, 
treatment, or diagnosis of gastro-esophageal adenocarcinoma.  
Further, there was also no evidence of treatment for this 
condition within a year of his separation from service.  
Lastly, there was no medical evidence showing a correlation 
between his fatal gastro-esophageal adenocarcinoma 
and his military service.  



Since that May 1994 decision, crucial new evidence has been 
added to the record in the form of private medical nexus 
opinions from Dr. A.B., dated in August 2005 and August 2006.  

These additional records are relevant and raise a reasonable 
possibility of substantiating the claim because they provide 
competent evidence etiologically linking the veteran's 
herbicide exposure during military service in the Vietnam War 
to his cause of death from gastro-esophageal adenocarcinoma.  
As mentioned, the credibility of this evidence is presumed 
for the limited purpose of determining whether this evidence 
is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  
And although there is a contradictory opinion from medical 
studies conducted by VA on this purported relationship 
between gastrointestinal tumors and exposure to Agent Orange 
in Vietnam, the Federal Circuit Court has held that new 
evidence nonetheless can be sufficient to reopen a claim if, 
as here, it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even when it is not enough to convince the Board 
to grant a claim.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

III.  The Underlying Claim of Entitlement to Service 
Connection for the Cause of the Veteran's Death, including as 
due to Exposure to Agent Orange

The veteran died in October 1992.  The death certificate 
lists the cause of his death as gastro-esophageal 
adenocarcinoma, which significantly was not a service-
connected condition when he died.  Moreover, at the time of 
his death, he did not have any service-connected 
disabilities.  The appellant asserts that his terminal cancer 
of the esophagus and stomach was due to exposure to Agent 
Orange during the Vietnam War.  



To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to his death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection, that is, that it contributed substantially 
or materially to death, hastened it, or aided or lent 
assistance to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
See, too, the more general provisions - 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(a).

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 



Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Malignant tumors will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also, diseases associated with exposure to certain herbicide 
agents used in support of military operations in the Republic 
of Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1), 1137; 
38 C.F.R. § 3.307(a)(6).  This presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f), 1137; 38 
C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  



The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2), 1137; 38 C.F.R. § 
3.309(e).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

The veteran's service personnel records (SPRs) confirm he 
served in Vietnam during the Vietnam era, so it is presumed 
he was exposed to an herbicide agent - such as the dioxin in 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).  Specifically, his DD Form 214 shows he received 
the Vietnam Service Medal.  But service connection on a 
presumptive basis for gastro-esophageal adenocarcinoma based 
on herbicides exposure is not warranted, as it is not among 
the list of diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e); Notice, 72 Fed. Reg. 32395-
32407 (2007).  The appellant asserts that soft tissue 
sarcoma, which is among the listed presumptive conditions for 
herbicide exposure under 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e), was related to the veteran's cause of 
death ("soft tissue sarcoma" was highlighted in Agent 
Orange literature she submitted).  But, significantly, 
adenocarcinoma is not among the disabilities listed as being 
included in the term "soft-tissue sarcoma."  See 38 C.F.R. § 
3.309(e).  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
especially Agent Orange, is not for application in this case.  

This still leaves the appellant the possibility of 
establishing service connection by showing direct service 
incurrence or aggravation (including due to Agent Orange 
exposure).  See Combee, 34 F.3d at 1043.  Concerning this, if 
the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the claimant may establish service connection for the disease 
by (1) showing the disease actually occurred in service; or 
(2) at least theoretically, by submitting medical evidence of 
a nexus between the disease and the veteran's exposure to 
herbicides during military service.  Combee, 34 F.3d 1043-
1044.  The Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Here, though, the Board finds that service connection also is 
not warranted on a direct incurrence basis for the gastro-
esophageal adenocarcinoma that caused the veteran's death, to 
include as due to herbicide exposure.  The Board finds that 
the preponderance of the evidence is against actual causation 
by exposure to Agent Orange.  There is no evidence to support 
a finding that the veteran's ultimately fatal cancer of the 
esophagus and stomach was manifest within the first post-
service year.  The earliest documented finding of this 
condition was in December 1989, so about 15 years after his 
military service had ended.  This long period without 
relevant complaint, treatment, etc., is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran's SMRs 
are completely unremarkable for any complaint, treatment, or 
diagnosis of this condition during service, also providing 
highly probative evidence against the claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  



Most importantly, however, even though the veteran is 
presumed exposed to a toxic herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is 
strong medical evidence against a nexus (i.e., link) between 
his terminal cancer and his military service, to include 
exposure to herbicides in Vietnam.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In this regard, VA has specifically determined that 
gastrointestinal tumors (of the esophagus, stomach, pancreas, 
colon, rectum) are not associated with exposure to herbicide 
agent for purposes of the presumption.  See 72 Fed. Reg. 
32395, 32406 (June 12, 2007) (emphasis added).  This 
determination by VA is based on thorough and substantive 
medical research, including periodic review and evaluation by 
the National Academy of Sciences (NAS) of the available 
scientific evidence regarding associations between diseases 
and exposure to dioxin and other chemical compounds in 
herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, 
§ 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  

Indeed, the Secretary's opinion is based in large part upon 
the NAS's report, "Veterans and Agent Orange: Update 2004" 
(Update 2004), wherein the NAS concluded there was "limited 
or suggestive evidence of no association" between exposure to 
herbicides and gastrointestinal tumors (to include esophagus, 
stomach, pancreas, colon, rectum).  It was further noted that 
the Secretary had determined "that the credible evidence 
against an association between herbicide exposure 
and gastrointestinal tract tumors outweighs the credible 
evidence for such an association, and [ ] determined that a 
positive association does not exist." (quoting Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32395, 32406 (June 12, 2007)).  Id.  The Board finds the 
NAS report persuasive as it was drafted by scientists who 
specialize in the specific area of medicine at issue, so they 
have the esoteric knowledge and expertise required to make 
this necessary determination.  Cf. Black v. Brown, 10 Vet. 
App. 279 (1997).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

Significantly, the Secretary's determination constitutes a 
medical opinion providing compelling evidence that 
substantially outweighs the two private medical opinions from 
Dr. A.B., dated in August 2005 and August 2006, which merely 
suggest the possibility that Agent Orange exposure could be 
related to the veteran's terminal gastro-esophageal 
adenocarcinoma.  Under Guerrieri v. Brown, 4. Vet. App. 467 
(1993), while the Board is not free to ignore the opinion of 
a treating physician, such as Dr. A.B., the Board is free to 
discount the credibility of such statement.  In the present 
case, there exists no basis for finding the opinion credible 
in any respect, given that Dr. A.B.'s opinions:  (1) were not 
based on a review of the pertinent evidence of record in the 
claims file, including the SMRs, (2) did not mention any 
observations he had made of the veteran; (3) cited no 
clinical examination results specific to the veteran; (4) 
lacked any sort of rationale other than "just on [the Dr.'s] 
knowledge" and the stated absence of other risk factors, and 
(5) failed to cite to any specific medical treatises or 
studies regarding a correlation between gastro-esophageal 
adenocarcinoma and herbicides.  See also Winsett v. West, 11 
Vet. App. 420, 424-25 (1998) (under VA law, there exists no 
"treating physician rule" under which a veteran's own 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor).  As 
such, the Board finds the statements from Dr. A.B. to be 
unpersuasive because he provided no reasons or bases for his 
opinions of nexus to service for the cause of death.

The Board emphasizes that the appellant's lay statements do 
not assert any symptoms of cancer of the esophagus or stomach 
during service or for many years thereafter.  Layno, 6 Vet. 
App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  In addition, 
as a lay person, without the appropriate medical training and 
expertise, she is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
etiology of the fatal cancer, including insofar as whether it 
was due to Agent Orange exposure.  Jandreau, 492 F.3d at 
1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
At 494.  Thus, her personal opinion that the veteran died 
from gastro-esophageal adenocarcinoma as a result of his 
military service, and in particular Agent Orange exposure, is 
not a sufficient basis for awarding service connection.  And 
aside from the claim for radiation exposure remanded below, 
there is no competent or credible evidence otherwise linking 
the veteran's terminal gastro-esophageal adenocarcinoma to 
his period of active military service.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claim for cause of death, including as due to 
herbicide exposure, on either a direct or presumptive basis.  
Accordingly, there is no reasonable doubt to resolve in the 
appellant's favor, and her claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for the cause of 
the veteran's death, to the extent the claim is predicated on 
exposure to Agent Orange, is granted.  To this extent, and 
this extent only, the appeal is granted.

However, the underlying claim for service connection for the 
cause of the veteran's death, on the premise it was due to 
exposure to Agent Orange, is denied.




REMAND

The veteran died in October 1992.  The death certificate 
lists the cause of his death as gastro-esophageal 
adenocarcinoma, which significantly, was not a service-
connected condition when he died.  Moreover, at the time of 
his death, he did not have any service-connected 
disabilities.  The appellant-widow asserts that the veteran's 
terminal esophageal and stomach cancer should be service 
connected as the cause of his death due to his alleged 
exposure to ionizing radiation during service.  She contends 
he was exposed to ionizing radiation while handling 
nuclear armed weapons, including missiles.  Before addressing 
the merits of this remaining component of her claim, however, 
the Board finds that additional development of the evidence 
is required.  

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002).  A service-connected disability is one that was 
incurred in or aggravated by active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2007).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2007).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2007).  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.



It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to death benefits, the appellant 
must somehow link the veteran's death to his military service 
- including by way of a service-connected disability.  Cf. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Most importantly, the AMC must undertake further development 
and procedural actions for the gastro-esophageal cancer 
cause-of-death claim as the result of ionizing radiation, as 
outlined in 38 C.F.R. § 3.311 (2007).  Concerning this, 
service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 
3.309(d) (2007) is warranted for certain diseases present in 
"radiation-exposed veterans."  Second, a "radiogenic 
disease" may be service-connected on a direct basis after 
specified developmental procedures are conducted under the 
framework of 38 C.F.R. § 3.311.  Third, even if the claimed 
disability is not listed as a presumptive disease under 
38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, direct service connection must still be 
considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The initial inquiry must focus on whether the veteran is 
actually claiming exposure to ionizing radiation.  Ionizing 
radiation (radiation sufficiently energetic to dislodge 
electrons from an atom) claims generally involve claimed 
exposure through participation in nuclear weapons testing, 
presence at certain sites following the detonation of a 
nuclear bomb or the production of nuclear material, service 
aboard nuclear submarines or even medical procedures 
involving radiation therapy and 
x-ray examinations.  As a reference, ionizing radiation 
generally comes in the form of particulate (alpha, beta, 
neutrons) and electromagnetic (gamma and x-ray) rays.  Many 
claims are often mistakenly alleged to come under the 
ionizing radiation statute and regulations, when in fact the 
veteran is alleging prior exposure to 
non-ionizing radiation.  

Non-ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation.  Non-
ionizing radiation claims may involve ultraviolet, visible 
light, infrared heat, microwaves and radio waves in devices 
such as cellular phones and telephone base stations, lasers, 
mercury vapor lamps, microwave ovens and towers, magnetic 
resonance imaging (MRI) and nuclear magnetic resonance (NMR), 
radar, radio and television broadcast antennas; satellite 
earth station antennas, transmitters and receivers; 
electrical power lines and transformers, etc.

If the veteran has a listed disease under 38 U.S.C. § 1112(c) 
and 38 C.F.R. § 3.309(d) and was a "radiation-exposed 
veteran," then it will be presumed that the disease was 
incurred in service, and service connection is established 
for the disease.  If the veteran has a listed disease and 
participated in a radiation-risk activity, he/she is a 
"radiation-exposed veteran."  



A "radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include:  onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, 
Japan during specific periods of time; and service at 
specific nuclear weapons production facilities.  
38 C.F.R. §§ 3.309(d)(3).  The term "onsite participation" 
means, in part, during the official operational period of an 
atmospheric nuclear test, presence at the test site, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R.§ 3.309(d)(3)(iv)(A).  
Alternatively, onsite participation could also mean presence 
at the test site or other test staging area in the six months 
following the nuclear test to perform official military 
duties related to the nuclear test including decontaminating 
test-related equipment.  38 C.F.R. § 3.309 (d)(3)(iv)(B).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection under 38 C.F.R. 
§ 3.309(d) are the following:  leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, lymphomas 
(except Hodgkin's disease), and cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, liver (except if 
cirrhosis or hepatitis B is indicated), salivary gland, 
urinary tract, bone, brain, colon, lung, and ovary.  
38 C.F.R. § 3.309(d)(2).

In this case, significantly, there is no contention by the 
appellant that the veteran was involved in a "radiation-risk 
activity" during his military service.  38 C.F.R. § 3.309(d).  
And importantly, the evidence of record clearly shows he did 
not engage in a "radiation-risk activity" as defined by 
38 C.F.R. § 3.309(d).  For example, there is no indication 
from his SPRs that he was involved in onsite participation in 
atmospheric detonation testing of a nuclear device, stationed 
in Hiroshima or Nagasaki, Japan, served as a prisoner of war 
in Japan during World War II, etc.  38 C.F.R. §§ 3.309(d)(3).  
Therefore, the Board finds that the application of the 
presumptive provisions of 38 C.F.R. § 3.309(d) do not warrant 
service connection in this case.  

In contrast, 38 C.F.R. § 3.311 does not provide presumptive 
service connection for radiogenic disease but provides 
special procedures to help a veteran or his survivors prove 
his or her claim on a direct basis.  Ramey v. Gober, 
120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became 
manifest after service, and it is contended that the disease 
resulted from ionizing radiation exposure, a dose assessment 
will be made.  38 C.F.R. § 3.311(a)(2).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following:  all 
forms of leukemia, except chronic lymphocytic leukemia; 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  
38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) 
requires that bone cancer become manifest within 30 years 
after exposure, posterior subcapsular cataracts become 
manifest within 6 months or more after exposure, leukemia 
become manifest at any time after exposure, and that other 
diseases specified in section 3.311(b)(2) become manifest 5 
years or more after exposure. 

The appellant-widow asserts the veteran was exposed to 
radiation during service as the result of handling nuclear 
armed weapons, including missiles, as part of his normal 
military occupational duties.  He was awarded a Missileman 
Badge.  His service records do confirm his Military 
Occupational Specialty (MOS) was that of Weapons Maintenance 
Technician, and in the course of such duties he was assigned 
as a "Loading Team Member" for the Combat Support Group in 
1963, and served on the Loading Section for the Munitions 
Maintenance Squadron, shortly before his separation from 
service in 1974.  Other SPRs show he was a weapons loading 
and maintenance supervisor during 1972-1974, and at varied 
times prior to that period.  He also worked as a weapons 
mechanic during the 1950s, 1960s, and through 1972-1973.  His 
SPRs note he was stationed in the Philippine Islands during 
November 1955-May 1957, Spain from 1963-August 1964, 
an isolated area of Thailand from September 1966-September 
1967, and in Guam from September 1968-August 1970.  

So there is indication of a great deal of training in weapons 
loading and mechanic duties, including notably for "special 
weapons."  Moreover, there is a proficiency report for an 
unidentified service personnel, noting proficiency in 
"nuclear weapons loading" in December 1968.  Resolving 
doubt in favor of the veteran, the Board finds this was 
indeed a SPR for the veteran, supporting the contentions of 
radiation exposure.  Thus, while it is not dispositive that 
he was exposed to significant levels of radiation sufficient 
to give rise to the gastro-esophageal cancer that caused his 
death, there is certainly evidence showing he was likely 
exposed to nuclear material in weapons for which he was a 
mechanic and loaded during service.  Importantly, there is an 
August 2006 private letter from Dr. A.B., a treating 
physician, relating the etiology of the veteran's cause of 
death from gastro-esophageal adenocarcinoma back to in-
service radiation exposure, specifically from working around 
nuclear weapons in the mid-1960s, purportedly based on a 
reported history.

However, the US Air Force indicated in January 2006 that a DD 
Form 1141 (Record of Occupational Exposure to Ionizing 
Radiation) and other records of exposure to radiation are not 
a matter of record with that service department.  Since it is 
unclear whether there is no DD Form 1141 existing within the 
possession of another government agency, the AMC must confirm 
the existence of a DD Form 1141 and other potential records 
of ionizing radiation exposure by contacting the NPRC.  If 
they do not exist, a negative response to that effect 
is required.

That notwithstanding, further development and procedural 
actions are still warranted as outlined in 38 C.F.R. § 3.311.  
Here, with regard to the gastro-esophageal adenocarcinoma 
that was found to cause his death, both esophageal and 
stomach cancers are listed as a "radiogenic disease" under 
38 C.F.R. § 3.311(b)(2).  And his gastro-esophageal cancer 
was manifest over 5 years after exposure in service (within 
the specified period per 3.311(b)(5)), such that a dose 
assessment was warranted.  38 C.F.R. § 3.311(a)(2).  Indeed, 
his esophageal and stomach cancer was first diagnosed in 
December 1989, nearly fifteen years after separation.

Therefore, as it is contended his terminal esophageal and 
stomach cancer resulted from ionizing radiation exposure, to 
properly develop this claim under 38 C.F.R. § 3.311, 
an assessment must be made as to the size and nature of any 
radiation dose requested from the VA Under Secretary for 
Health.  See 38 C.F.R. § 3.311(a)(2)(iii).  This is because 
there is some evidence of "other exposure" to ionizing 
radiation during service as the result of the veteran's 
duties over an extended period of time from involvement in 
handling of nuclear material in the deployment of nuclear 
weapons including missiles.  Id.  Despite this evidence, the 
RO did not send any request of record to the Under Secretary 
for Health as required by 38 C.F.R. § 3.311(a)(2)(iii).  
Thus, the AMC must do this before the Board decides the 
appeal.  For purposes of making this determination, it is 
assumed the veteran was credible in asserting his involvement 
with handling nuclear weapons materials in bombs.  See 
38 C.F.R. § 3.311(a)(4)(i).  Depending on the result of the 
dose assessment, the AMC should refer the claim to the Under 
Secretary for Benefits for further consideration, including 
an opinion, if appropriate.  See 38 C.F.R. § 
3.311(b)(1)(iii).

In addition, with regard to the VCAA, a notice letter is 
required to comply with the Court's recent decision in Hupp, 
21 Vet. App. 352-53.  

Accordingly, the cause-of-death claim - to extent it is 
predicated on exposure to radiation, is REMANDED for the 
following additional development and consideration:

1.	Send the appellant-widow a VCAA notice letter that 
complies with the Court's recent decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
Specifically, this additional VCAA notice must include:  
(1) a statement of the conditions, if any, for which the 
veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Further, this letter should address 
the unique evidentiary requirements for radiation 
claims.  First, it should explain that presumptive 
service connection under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) is warranted for certain diseases 
present in "radiation-exposed veterans."  


Second, the letter should explain that a "radiogenic 
disease" may be service connected on a direct basis 
after specified developmental procedures are conducted 
under the framework of 38 C.F.R. § 3.311.  Third, the 
letter should explain that, even if the claimed 
disability is not listed as a presumptive disease under 
38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, direct service connection must still 
be considered by way of in-service incurrence or 
aggravation therein, including presumptive service 
connection for certain chronic diseases, such as 
malignant tumors.  

2.	Contact the NPRC and request any additional missing 
SPRs.  Specifically confirm the existence of a DD Form 
1141 and other potential records of ionizing radiation 
exposure.  If they do not exist, a negative response to 
that effect is required.  If no further records are 
available, a negative reply to that effect is required.  

3.	Subsequently, obtain an assessment from the VA 
Under Secretary for Health as required under 38 C.F.R. 
§ 3.311(a)(2)(iii) as to the size and nature of the 
radiation dose due to veteran's assertions of exposure 
to ionizing radiation during service as the result of 
his duties over an extended period of time from 
involvement in the handling of nuclear material in the 
deployment of nuclear weapons.  Advise the Under 
Secretary for Health as to the following evidence of 
record:  

The appellant-widow asserts the veteran was exposed to 
ionizing radiation during service as the result of 
handling nuclear armed weapons, including missiles, as 
part of his normal military occupational duties.  He was 
awarded a Missileman Badge.  His service records confirm 
his Military Occupational Specialty (MOS) was Weapons 
Maintenance Technician, and that in the course of those 
duties he was assigned as a "Loading Team Member" for 
the Combat Support Group in 1963, and served on the 
Loading Section for the Munitions Maintenance Squadron, 
shortly before his separation from service in 1974.  
Other SPRs show he was a weapons loading and maintenance 
supervisor during 1972-1974, and at varied times prior 
to that.  He also performed as a weapons mechanic during 
the 1950s, 1960s, and through 1972-1973.  His SPRs note 
he was stationed in the Philippine Islands during 
November 1955-May 1957, Spain from 1963-August 1964, an 
isolated area of Thailand from September 1966-September 
1967, and in Guam from September 1968-August 1970.  
There is indication of a great deal of training in that 
regard, including notably for "special weapons."  
Moreover, there is a proficiency report for an 
unidentified service personnel, noting proficiency in 
"nuclear weapons loading" in December 1968, which the 
Board finds to belong to the veteran.  Lastly, there is 
an August 2006 private letter from Dr. A.B., a treating 
physician, relating the etiology of the veteran's cause 
of death from gastro-esophageal adenocarcinoma back to 
in-service radiation exposure, specifically from working 
around nuclear weapons in the mid-1960s, purportedly 
based on the veteran's reported history.

For purposes of making this dose determination, 
it is assumed the veteran is credible in asserting his 
involvement with the handling of nuclear armed weapons.  
See 38 C.F.R. § 3.311(a)(4)(i).  Then, depending on the 
result of the dose assessment, refer the claim to the 
Under Secretary for Benefits for further consideration, 
including an opinion, if appropriate.  
See 38 C.F.R. § 3.311(b)(1)(iii).  

4.	Then readjudicate the cause-of-death claim, to the 
extent it is predicated on radiation exposure, in light 
of any additional evidence obtained.  If the claim is 
not granted to the appellant-widow's satisfaction, send 
her a SSOC and give her an opportunity to respond to it 
before returning the file to the Board for further 
appellate consideration of this remaining component of 
her claim.

The appellant-widow has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


